UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4827



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANCISCO CAZAREZ CASTILLO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-04-112)


Submitted:   January 25, 2006               Decided:   March 6, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank L. Eppes, EPPES & PLUMBLEE, P.A., Greenville, South Carolina,
for Appellant. Jonathan S. Gasser, United States Attorney, Regan
A. Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following his guilty plea to drug and firearm charges,

Francisco     Cazarez      Castillo       was    sentenced        to   235   months

imprisonment.      He appeals his sentence, asserting that it was

enhanced based on testimony he gave without the assistance of

counsel, and therefore in violation of his Sixth Amendment right to

counsel.    We affirm.

            After the court accepted Castillo’s plea, a presentence

report was prepared, determining that Castillo’s sentencing range

was 87 to 108 months in prison.             Against the advice of counsel,

Castillo then testified for the defense in the trial of Noe

Laureano,     Castillo’s      codefendant       and     brother.       During   that

testimony, Castillo denied his culpability in the drug transaction

that   occurred   on    the   day   that    he    and    his   codefendants     were

arrested.     As a result of this testimony, the presentence report

was revised to enhance his sentencing range based on obstruction of

justice     and   to    remove      the    reduction        for    acceptance     of

responsibility that had been originally recommended.                     Castillo’s

sentencing range increased to 187 to 235 months.                       The district

court,    after   hearing     argument     by    counsel    and    testimony    from

Castillo, adopted the revisions to the presentence report and

sentenced Castillo to 235 months.

            On appeal, Castillo concedes that there is no authority

concerning the right to counsel during a defendant’s testimony in


                                      - 2 -
another defendant’s trial, but asserts that his sentence is the

result of the denial of the assistance of counsel during his

testimony at Laureano’s trial.

          Claims of ineffective assistance of counsel generally

will not be addressed on direct appeal unless such ineffectiveness

conclusively appears on the record.      United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999); United States v. DeFusco, 949

F.2d 114, 120 (4th Cir. 1991).    We find no conclusive evidence of

ineffectiveness of counsel on the record before us, and therefore

decline to address this issue in the first instance.     Accordingly,

we affirm Castillo’s sentence.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                 - 3 -